Order of Appellate Division affirmed on opinion below, with costs, and the questions certified are answered as follows: First question is answered in the affirmative. Second question contains two distinct questions, the first of which is answered in the affirmative and the second in the negative.
All concur.
Also motion for a rule or order granting a petition to amend the return or the undertaking on appeal herein, or both, so far as may be necessary in respect to the death of John N. Hayward, one of the respondents.
Motion granted, without costs.
Also motion to dismiss the appeal on the ground that the time to appeal had expired.
Motion denied, without costs.